—Order unanimously reversed on the law with costs and motion granted. Memorandum: Supreme Court improvidently exercised its discretion in denying plaintiffs motion for leave to amend the ad damnum clause of the complaint. Absent prejudice to a defendant, “a motion to amend the ad damnum clause, whether made before or after trial, should generally be granted” (Loomis v Civetta *1113Corinno Constr. Corp., 54 NY2d 18, 23, rearg denied 55 NY2d 801; see, Smith v Lift-A-Loft Equip., 210 AD2d 989). (Appeal from Order of Supreme Court, Erie County, Whelan, J.— Amend Complaint.) Present—Denman, P. J., Green, Callahan, Balio and Fallon, JJ.